Citation Nr: 0725189	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for syncopal attacks, claimed as a seizure, nerve 
condition, and head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claims of service 
connection for syncopal attacks.

A Travel Board Hearing was held at Montgomery, Alabama, in 
April 2007 before the undersigned.  During this hearing, the 
veteran submitted additional medical evidence in support of 
his claim, and he indicated that he wished to waive initial 
consideration of that evidence by the agency of original 
jurisdiction.  

The issue of whether the veteran's current syncopal attacks 
are service connected is addressed in the REMAND portion of 
the decision below and the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied a claim 
of entitlement to service connection for a nervous condition 
and blackout spells in November 1980.  Notice was issued to 
the veteran in December 1980.  The veteran did not appeal.

3.  The evidence received since the November 1980 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for syncopal attacks.  


CONCLUSIONS OF LAW

1.  The November 1980 decision that denied benefits for 
syncopal attacks is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since November 1980, which denied 
service connection for syncopal attacks, is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the veteran filed his claim to reopen in January 2003, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the November 1980 rating decision, which 
denied the veteran's claim for a nervous condition and 
blackout spells, the pertinent evidence of record consisted 
of the veteran's service medical records and VA inpatient and 
outpatient treatment records from February 1980 to August 
1980.  In the rating decision, the RO denied the veteran's 
claim because the evidence did not establish an etiology for 
the veteran's syncopal attacks.  The veteran was notified of 
the denial in a December 1980 letter and did not appeal the 
decision.  Thus, the rating decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for syncopal attacks.  
Specifically, the Board notes that after the hearing held 
before the undersigned in this matter, the veteran submitted 
a letter from a VA doctor dated April 2007 stating that 
"these current seizures are likely a part of the patient's 
history of epilepsy which has been attributed to the 
traumatic brain injury in 1979."  Because this evidence is 
relevant to and probative of the question of whether the 
veteran has a current disability which could be related to 
his period of service, it is not cumulative or redundant of 
evidence of record at the time of the last prior denial, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the claim is considered reopened.


Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
syncopal attacks, any error by VA in complying with the 
requirements of VCAA is harmless and no prejudice will result 
to the veteran by the Board's consideration of this appeal.  
As noted previously, the underlying claim of service 
connection is being remanded to the AMC for further 
development.


ORDER

New and material evidence having been received, the claim for 
service connection for syncopal attacks is reopened.



REMAND

The veteran essentially contends that his claimed syncopal 
attacks are related to a head injury he sustained when he 
fell during a basketball game in service in February 1979.  
The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a neurological examination in 
conjunction with his claims for service connection for his 
syncopal attacks.  Given the veteran's contentions regarding 
his syncopal attacks, and the medical evidence suggesting a 
relationship to an in-service head injury, the Board finds 
that an examination is necessary prior to further 
adjudication of the veteran's claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (holding that under 38 
U.S.C.A § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including  an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain the veteran's VA medical 
treatment records since January 2003.  

3.  Afford the veteran an examination by a 
VA neurologist to determine the nature and 
likely etiology of the veteran's syncopal 
attacks and other claimed residuals of a 
head injury.  The claims folder, including 
the most recent medical records, must be 
provided to the examiner for review in 
conjunction with the examinations.  All 
studies or tests deemed necessary by the 
examiner should be performed.  As to any 
disability found on examination, the 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability 
or more) that such disability is related 
to service, to include an incident in 
February 1979 in which the veteran hit his 
head in a fall while playing basketball.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplement statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


